DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA .  	 

Examiner’s Amendment
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b).  A new abstract of the disclosure is added by Examiner’s Amendment, the text of which is provided below and is unchanged from the original abstract shown in the record at 04 October 2019: 
“An electronic device comprises a controller. The controller is configured to provide a first signal to a display of the electronic device to turn off the display. The controller is also configured to provide a second signal to the display to alter a gate source voltage of a drive transistor coupled to a light emitting diode (LED) of a pixel of the display while the display is turned off.”  
Authorization for this examiner’s amendment was given in a telephonic interview with Agent of Record Moriah Hargrove Anders on 21 February 2022. 

Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claim 1, and its dependent claims, are drawn to the general notion of an electronic device controlling a display. 
Independent claim 12, and its dependent claims, are drawn to the general notion of a non-transitory computer-readable medium storing processor-executable instructions for operating an electronic device controlling a display. 
Independent claim 18, and its dependent claims, are drawn to the general notion of a method for operating an electronic device controlling a display. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
The particularly-significant, distinguishing structural and functional features are: after presenting image data via a first portion of a display, modifying a gate source voltage of a drive transistor coupled to a light emitting diode (LED) of the first portion of the display based at least in part on a control signal generated based on the image data while the display is deactivated, when these structural and functional features are considered with all other structural and functional features in each of the respective claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  
 
Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Ka; Ji Hyun et al., US 20200043410 A1, describes a display device containing a controller which turns off a display pixel’s light output and then updates the pixel’s drive transistor’s gate to source voltage (see Fig. Figs. 1, 4), but does not describe: after presenting image data via a first portion of a display, modifying a gate source voltage of a drive transistor coupled to a light emitting diode (LED) of the first portion of the display based at least in part on a control signal generated based on the image data while the display is deactivated; 
Saeedi; Saman et al., US 20130342431 A1, describes an electronic device which disconnects power to all light emitting elements and transfers operation parameters to the pixels while the light emitting elements are disconnected (see Fig. Figs. 1, 4), but does not describe: after presenting image data via a first portion of a display, modifying a gate source voltage of a drive transistor coupled to a light emitting diode (LED) of the first portion of the display based at least in part on a control signal generated based on the image data while the display is deactivated
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693